DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected the species “B. dizoefficiens” in the reply filed on 8/09/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
	Claims 1-17 are pending and have been examined on the merits.

Drawings
The drawings are objected to because the texts in Figures 5-9 are too small to read and the various data bars cannot be differentiated from each other. According to MPEP § 608.02(p)(3), “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.” MPEP § 608.02(l) also states “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 1 is objected to because the first recitation of an abbreviation is not properly defined. It is recommended that the abbreviation “cfu/mL” in line 2 be amended to “colony forming unit per milliliter (CFU/mL)”, and the other one in line 4 to “CFU/mL”.
Claim 2 is objected to because of the following informality: “B. dizoefficiens” in line 3 is a misspelling for the bacterial species “B. diazoefficiens”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-8, 11-12, and 14-15 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: stabilizer that enables preservation of at least 2x 1010 CFU/mL bacteria when stored for 2 years at storage temperatures of up to 25[Symbol font/0xB0]C.
Review of the specification (page 7) indicates that a stabilizer like sucrose, trehalose, and/or carboxymethyl cellulose (CMC) in phosphate buffered solution is what protects bacterial cells from deterioration and keeps them viable. However, the instant claims do not recite the presence of such stabilizer.

Claims 4-5, 9-10, 13, and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 9 recite “stabilizer selected from A1, A1810, and A2 stabilizers”, while claims 5 and 10 further limits the stabilizer being incorporated to “an A1 stabilizer”. However, the claims do not specify what comprises said stabilizers. Since these stabilizers are not well-known in the art, the scope of the claims is uncertain since no particular substance is identified. Accordingly, “A1, A1810, and A2 stabilizers” and “an A1 stabilizer” render the claims indefinite. 
For the purpose of applying prior art, A1, A1810, and A2 stabilizers are examined as if they refer to compositions comprising sucrose, sucrose and CMC, and trehalose, respectively.
Claims 13 and 16-17 are also rejected under U.S.C. 112(b) for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (Pub. No. WO 2020/121219 A1).
According to Whiting et al., beneficial microorganisms have been utilized as alternatives to synthetic fertilizers and chemical pesticides in agriculture to promote plant growth and control diseases. They are introduced by means of liquid suspensions which are applied onto seeds, seedlings, foliage, soil, or granular support (lines 19-26, page 1). Most bacteria used for plant growth formulations are typically cultured, harvested, and diluted to yield desired concentration (line 32, page 1; lines 1-2, page 2). But at the end of fermentation, it is often difficult to maintain sufficient population and viability during downstream manufacturing processes, packaging, and storage. Thus, there is a need to enhance not only cell biomass and viability, but also survival rate and stability of microorganisms during storage and upon application (lines 10-14, page 2).
To fulfill this need, Whiting et al. discloses a method of preparing a liquid inoculant comprising adding a protective agent to the liquid inoculant after microorganisms have been grown and entered stationary phase. This method results in increased viability, stability, and shelf life of the microorganisms when the inoculant is stored, packed in a container, and/or applied to solid supports (lines 20-26, page 2). In an embodiment, the presence of the protective agent reduces the loss during storage by as much as 100% (or loss of no more than 0.1 log CFU) when compared a population of microorganisms in a control mixture not having the protective agent (lines 10-18, page 3). In other embodiments, the protective agent is added prior to or at the start of fermentation (lines 20-21, page 3).
Whiting et al. thus also discloses a microbial composition comprising (i) a population of microorganisms, (ii) a protective agent comprising biochar particles, activated carbon, and/or charcoal, and in some embodiments, (iii) a medium. The medium can be in liquid form such as a liquid inoculant (lines 17-24, page 4). 
The population of microorganisms comprises bacterial of fungal cells. Examples of bacterial cells include Bradyrhizobium diazoefficiens, B. elkanii, and B. japonicum (lines 33-36, page 4; lines 1-14, page 5). The cell count in a liquid inoculant can be from about 1x108 CFU/mL to about 1x1011 CFU/mL, more particularly about 1x1010 CFU/mL (lines 30-32, page 16).
The protective agent is a carbon-rich mixture (line 11, page 14) that can be added during fermentation, or before or directly during packaging. After packaging, the microbial composition can be stored at refrigerated to ambient temperatures, preferably below about 35[Symbol font/0xB0]C (lines 31-36, page 17; lines 1-3, page 18). 
The microbial composition can also be used with any suitable agriculturally acceptable carrier including stabilizing agents and/or polymers, as well as other additives like UV-protectant, anti-freeze agents, seed safeners, micronutrients, and fertilizers (lines 32-35, page 18; lines 1-10, page 19).
In a working example, B. elkanii strains were cultured in fermentation medium containing tryptone and yeast extract in the absence (“T1”) or presence (“T2” and “T3”) of activated charcoal, mixed with a phosphate buffer before packaging, and stored in the dark at 21[Symbol font/0xB0]C (Table 9 and lines 20-23, page 28; lines 1-6, page 29). Results demonstrate that the microbial compositions with the protective agent maintained microbial viability of about 1010 CFU/mL during long term storage of 226 days (Figure 14; lines 9-11, page 29).
The microbial composition of Whiting et al. is comparable to the claimed invention as explained below:
Regarding claim 1: the microbial composition comprising a medium like a liquid inoculant and a population of microorganisms like Bradyrhizobium diazoefficiens is the same as Applicant’s “bacterial liquid inoculant”, wherein “Bradyrhizobium diazoefficiens” is the elected species of bacteria.
The population of microorganisms amounting to about 1x108 CFU/mL to about 1x1011 CFU/mL, more particularly about 1x1010 CFU/mL (lines 30-32, page 16), is equivalent to the bacterial liquid inoculant being “highly concentrated… containing a concentration of bacteria per volume unit between 1010 and 1011 cfu/mL” (the term “highly concentrated” is interpreted to mean the bacterial liquid inoculant contains “at least 1010 and 1011 CFU/mL of bacteria”). The disclosed bacterial concentration overlaps with the claimed amount, thus this limitation is considered obvious in accordance with MPEP § 2143, which states that obviousness exists in a case wherein the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.). 
The microbial composition being stored at refrigerated (4[Symbol font/0xB0]C) to ambient temperatures (lines 31-36, page 17; lines 1-3, page 18) such as at 21[Symbol font/0xB0]C as taught in the working example (line 6, page 29), which maintains the viability of microbial cells during long term storage, is analogous to “a shelf life of 2 years at storage temperatures up to 25°C”. It is noted that Whiting et al. only measured the cell viability up to 226 days or 7.5 months and not 2 years. However, the trendline for concentration of compositions containing a protective agent reached plateau towards the end of the storage period (Figure 14). It can therefore be deduced from these results that cell viability would be maintained at about 1010 CFU/mL at even longer storage time such as 2 years of storage. 
Although the final bacterial concentration by the end of the storage period shown in the working example is not identical to the limitation “wherein the minimum concentration at expiry is 2x1010 cfu/mL”, the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Moreover, Whiting et al. teaches that the microbial composition can be prepared to have a concentration of up to about 1x1011 CFU/mL. A person with ordinary skill in the art before the effective filing date of the claimed invention would have modified the working example by preparing a microbial composition containing about 1x1011 CFU/mL with reasonable expectation that cell viability would be maintained by the end of a long term storage such as 2 years of storage. 
Hence, claim 1 is obvious over Whiting et al..
	Regarding claim 2: the population of microorganisms comprising bacterial cells like B. diazoefficiens is identical to “wherein the bacteria are B. diazoefficiens”.
Regarding claims 3 and 8: refrigerated (4[Symbol font/0xB0]C) to ambient temperatures such as 21[Symbol font/0xB0]C satisfies “wherein a storage temperature ranges between 2 and 25°C”.
Regarding claims 6 and 11-12: the microbial composition is suitable for application to seeds of plants like soybeans (lines 4-12, page 18), thereby fulfilling “wherein the inoculant is applicable onto a seed or in a sowing furrow”.
Regarding claims 7 and 14-15: the instant claims recite “wherein application on a seed includes application of at least one agrochemical product selected from a bacterial protector, a nematicide, an insecticide, a fungicide, a drying powder, and a nutritional supplement”. Since the claimed invention is directed to a product and not to a method of using a product, this recitation is interpreted to mean that the bacterial liquid inoculant additionally comprises at least one of the listed agrochemical products. Under this interpretation, the claims are deemed obvious over Whiting et al.’s teaching that the microbial composition can be combined with additives like UV-protectants, anti-freeze agents, seed safeners, micronutrients, and fertilizers (lines 4-10, page 19).

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. (Pub. No. WO 2020/121219 A1) in view of Greenshields et al. (Pub. No. WO 2017/116846 A1).
The teachings of Whiting et al. are set forth above and applied herein. Whiting et al. is found to render claims 1-3, 6-8, 11-12, and 14-15 obvious.
Whiting et al.’s microbial composition is similar to the following claims:
Regarding claims 4-5 and 9-10: the instant claims further requires that a final formulation of the bacterial liquid inoculant “incorporates a stabilizer selected from] A1, A1810, and A2 stabilizers” (claims 4 and 9) or “incorporates an A1 stabilizer” (claims 5 and 10). As stated above (see rejection under U.S.C. 112(b)), the terms “A1, A1810, and A2 stabilizers” are interpreted to mean compositions comprising sucrose, sucrose and CMC, and trehalose, respectively.
Whiting et al. do not specifically teach having sucrose, CMC, or trehalose in the disclosed microbial composition.
Nonetheless, incorporation of protectants to inoculant composition is known and conventional in the art. Greenshields et al., for example, teaches combining agriculturally beneficial microorganisms in an aqueous carrier (lines 1-9, page 8) with one or more protectants in an amount sufficient to ensure microorganisms remain viable during storage at temperature of 0[Symbol font/0xB0]C-40[Symbol font/0xB0]C for 1-104 weeks or more (lines 28-35, page 19). Suitable protectants include disaccharides like sucrose and trehalose (lines 15-18 and 24-31, page 13), as well as hygroscopic polymers like carboxymethyl cellulose (lines 15-19, page 15). Thus, one with ordinary skill in the art before the effective filing date of the claimed invention would have added one or more disaccharides like sucrose and trehalose, and/or one or more hygroscopic polymers like carboxymethyl cellulose, Whiting et al.’s microbial composition and predict that such addition would help keep the microorganisms viable. Obviousness of the instant claims is based on the rationale that combining prior art elements according to known methods yields predictable results. 
See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395.
Claims 4-5 and 9-10 are thus obvious over Whiting et al. in view of Greenshields et al..
Regarding claim 13: the microbial composition being applicable to seeds satisfies the additional limitation on claim 4 that “the inoculant is applicable onto a seed or in a sowing furrow”.
Regarding claims 16-17: the microbial composition being used with additives like UV-protectants, anti-freeze agents, seed safeners, micronutrients, and fertilizers meets claims 4-5’s additional requirement “wherein application on a seed includes application of at least one agrochemical product selected from a bacterial protector, a nematicide, an insecticide, a fungicide, a drying powder, and a nutritional supplement”. As discussed above, this recitation is interpreted to mean that the bacterial liquid inoculant further comprises at least one of the listed agrochemical products.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651